SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 9th day of May, two thousand and six.
UPON DUE CONSIDERATION of this petition for review from a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Xiu Yu Zheng, a native and citizen of China, petitions for review of a BIA decision summarily dismissing her appeal for failure timely to file a brief. Zheng entirely fails to address the reasons for the BIA’s summary dismissal in her brief to this Court. She has therefore waived any argument in this regard, see Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005), and we have no basis to disturb the BIA’s decision.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal the Court previously granted in these petitions is VACATED, and any pending motion for a stay of removal in these petitions is DENIED as moot. Any pending request for oral argument in these petitions is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).